943 F.2d 48
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Lee CURETON, Plaintiff-Appellant,v.H.W. PASCHAL, (Pat), H.W. Paschal, Law Firm, Defendants-Appellees.
No. 91-6063.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 9, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenville.   Solomon Blatt, Jr., Senior District Judge.  (CA-90-656-6-8J)
Jerry Lee Cureton, appellant pro se.
Howard William Paschal, Jr., Miller & Paschal, Greenville, S.C., for appellees.
D.S.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Jerry Lee Cureton appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Cureton v. Paschal, CA90-656-6-8J (D.S.C. Mar. 15, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.